Case 1:19-cv-00110-PLM-PJG ECF No. 20 filed 06/06/19 PagelD.112 Page1of1

UNITED STATES DISTRICT COURT h F ae ae
WESTERN DISTRICT OF MICHIGAN CLERK OF COURT n
U.S. DISTR COURT
WESTERN DISTRIC F MICHI A
ERVIN JOSEPH LAMIE, Case No. 19-cv-00110 ay: mic sea ve
Plaintiff, HON. PAUL L. MALONEY

V.

JOHN M. WIEWIORA, DIANE CROSBY,
Jointly and Severally,

 

Defendants.
Ervin Joseph Lamie Allan C. Vander Laan (P33893)
Plaintiff In Pro Per 417 Bradley C. Yanalunas (P80528)
Jackson Ave. Cummings, McClorey, Davis & Acho
Muskegon MI 49442 Attorneys for Defendants

2851 Charlevoix Dr., S.E. - Suite 327
Grand Rapids MI 49546 616-975-7470
avanderlaan@cmda-law.com
byanalunas@cmda-law.com

 

AFFIDAVIT

Ervin Joseph LaMie, states under penalty of perjury the following to be true to the best of his
knowledge and belief:

1. Affiant states that the affidavit supporting the warrant was falsified in that the Defendant
in that case was present for the hearing.

2. Affiant states that the Magistrate Wiewiora had full knowledge of the falsified affidavit
for he walked it to the Judge for signing of a warrant.

3. Affiant states by the act of assisting in a falsified affidavit for an arrest warrant the
Magistrate Wiewiora violated the United States constitution 4% Amendment and the
Michigan Constitution.

4. Further Affiant saith not.

Daterb/ 2019 Cues uD
Ervin J6sep ie Affiant
